FILED
                             NOT FOR PUBLICATION                             JUL 30 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PALA SINGH,                                       No. 07-73693

               Petitioner,                        Agency No. A076-458-651

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Pala Singh, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed more than 90 days after the issuance of the

BIA’s April 25, 2006, order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to

establish the grounds for equitable tolling, see Iturribarria, 321 F.3d at 897.

      PETITION FOR REVIEW DENIED.




                                           2                                      07-73693